DETAILED ACTION
The Amendment filed December 16, 2021 has been entered. Currently, claims 1-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, Brown in view of Halfon represents the best art of record. However, Brown in view of Halfon fails to encompass all of the limitations of independent claims 1 and 9.
Specifically, the Examiner agrees with the Applicant that Brown in view of Halfon fails to critically teach an anemometer as claimed, which specifically includes that the drag coefficient of the anemometer is effective for curtailing an initial ballistic trajectory such that the anemometer enters a free-fall descent after deployment (see Applicant Arguments/Remarks Made in an Amendment, filed 12/16/2021, pages 9-11).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 9 and the examiner can find no teachings for an anemometer as claimed, which specifically includes that the drag coefficient of the anemometer is effective for curtailing an initial ballistic trajectory such that the anemometer enters a free-fall descent after deployment, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855